Title: [From Thomas Jefferson to C. W. F. Dumas, 20 November 1784]
From: Jefferson, Thomas
To: Dumas, Charles William Frederick


[Paris, 20 Nov. 1784. Entry in SJL reads: “Dumas. Inclosed letters to Senf, Hogendorp and publication for Leyd. gaz.” Letter not found; the enclosed letters are to Senf, 5 Nov. 1784 and to Hogendorp, 20 Nov. 1784; for the enclosed “publication for Leyd. gaz.,” see TJ’s statement of the misrepresentation of affairs in America, following, and explanatory note for what may be a paragraph from this missing letter; see also Dumas to TJ, 1 Dec. 1784; 23 Aug. 1785; 27 Jan. 1786; and 5 Jan. 1787. Dumas, a friend of Benjamin Franklin living at The  Hague, was appointed to represent the United States on 19 Dec. 1775 (see Emory R. Johnson, “The Early History of the United States Consular Service, 1776–1792,” Pol. Sci. Quar., xiii [1898], 22).]
